DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 02/02/2022, with respect to claims 1-4, 6-9, and 11-21 have been fully considered and are persuasive.  The rejections of previous actions has been withdrawn.  Upon further searches and considerations, claims 1-4, 6-9, and 11-21 are allowed because none of prior arts alone or in combinations would result in the entire claim limitations of independent claim 1, 7, and 18.
Allowable Subject Matter
Claims 1-4, 6-9, and 11-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CAI Y CHEN/Primary Examiner, Art Unit 2425